DETAILED ACTION
This Action is in response to Applicant’s response filed on 03/14/2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Response to Amendment
Claim Objection: The amended specification filed on 03/14/2022 overcomes the Specification  objection in the previous office action.
Claim Rejections - 35 USC § 112:The amended claim filed on 03/14/2022 obviate the Claim Rejections - 35 USC § 112(b) in the previous office action.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Vija et al (U.S. 20100014732 A1; Vija)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12-15 and 17-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vija et al (U.S. 20100014732 A1; Vija)

Regarding claim 1,  Vija discloses a system for iterative image reconstruction, (Abstract: “Computer-implemented methods of reconstructing an image object for a measured object in object space from image data in data space cause a computer system to execute instructions …” and Paragraph 52: “The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D.”) comprising: 
a non-transitory memory device (Paragraph 167: “computer readable medium”) for storing computer-readable program code; (Paragraph 167: “The digital program can be stored on a computer readable medium such as a hard disk and can be executable by a computer processor.”) and 
a processor (Paragraph 167: “computer processor) in communication with the non-transitory memory device, the processor being operative with the computer-readable program code to perform operations (Paragraph 167: “The digital program can be stored on a computer readable medium such as a hard disk and can be executable by a computer processor.”) including:
(Fig.1, functional imaging system 4 ) and anatomical data (Fig.1, support information 5 )  of a region of interest, (Paragraph 50: “The reconstruction unit 1 receives information (e.g., measured data of an examined area of a patient) from two data sources, a functional imaging system 4 and a source of support information 5 (hereinafter also referred to as a support imaging system or support modality) ” and  Paragraph 55: “support information include anatomical information about the examined object (shape, volume, thickness, density of tissue types), type of disease and other disease specific features (density change within tissue (e.g. bone tissue), calcification), type of application and other application specific features used to generate the image data (time dependence, easily identifiable regions of lower interest but high signal (e.g. accumulation of a biomarker in the bladder)) ”)
generating zonal information (Paragraph 54: “zonal information”) based on the anatomical data,(Paragraph 54: “anatomical information”) (Paragraph 58: the multimodal reconstruction R described herein uses zonal information derived from the support information S generated by a second modality. The support information S can provide structural information about the measured object such that the object space can be divided in multiple zones. For each such zone, one can constrain the reconstruction of the image object by using a zonal image object.”)  wherein the zonal information defines at least one smoothed zone of the anatomical data, (Paragraph 92: “Introducing zones enables further smoothing of a zonal image object (step 104A of FIG. 10). The smoothing operation is performed zone-specific…”)
performing the iterative image reconstruction (Paragraph 52: “The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D.”) based on the image data to generate reconstructed image data, (Paragraph 94: “ In functional imaging, image reconstruction estimates a best value for each object point to resemble the functional activity density as accurately as possible. The image reconstruction is based on the measured image data D …” and Paragraph 97: “The update operation (step 114) is the repeated step in an iterative reconstruction loop 118 characterized by an index iteration that is increased for each new iteration step.”)
determining one or more image quality metrics for the reconstructed image data using the zonal information, (Paragraph 66: “The multimodal reconstruction used the zonal information about the distribution of the plastic and the water derived from the CT-image 60, i.e., the spatial form of the plastic-zone and the water-zone, and shows an increased image quality.”) in response to the one or more image quality metrics satisfying a stop-criterion, (Paragraph 163: “The pixon smoothing within the reconstruction can be applied multiple times until the quality of a corresponding data model fulfills a stop-criterion characterizing the goodness-of-fit of a current data model.”) terminating the iterative image reconstruction, (Paragraph 98: “The iterative reconstruction loop 118 includes a decision operation (step 120) that evaluates whether another iteration step needs to be performed or not.”) and 
outputting a final image generated by the iterative image reconstruction. (Fig.1 and Paragraph 52: “the multimodality reconstruction unit 1 performs a multimodal reconstruction R. The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D. The image object I can then be displayed on the display 3,”)
Regarding claim 2, Vija discloses wherein the image data comprises functional data. (Paragraph 51: “In general, the detector system of the functional imaging system 4 provides functional data, e.g., raw data or preprocessed data to the multimodality reconstruction unit 1.”)

Regarding claim 3, Vija discloses wherein the anatomical data comprises computed tomographic data or magnetic resonance data. (Paragraph 64: “The segmentation of the object into zones is based on support information derived, e.g., from CT images and/or nuclear magnetic resonance images, such as a .mu.-map (CT), .rho.-Z map (contrast or dual-source CT). In general, CT-images and MR-images can provide information about the anatomy.”)

Regarding claim 4, Vija discloses wherein the one or more image quality metrics comprise a noise metric, a resolution metric, or a combination thereof. (Paragraph 57: “the resolution and image quality of the functional and anatomical images is determined by the respective reconstruction algorithms associated with the functional and anatomical imaging techniques. Sometimes, nuclear imaging techniques use an attenuation map (also referred to as .mu.-map) derived from a CT scan to compensate for signal loss within the examined object.”, and Paragraph 135: “Small noise in the image data can be greatly magnified by the reconstruction. Such noise can result in artifacts in the reconstructed image object that dwarf the true signal.”)

Regarding claims 5 and 18, Vija discloses a method of image processing(Abstract: “Computer-implemented methods of reconstructing an image object for a measured object in object space from image data in data space cause a computer system to execute instructions …”), comprising:
[Claim 18: One or more non-transitory computer-readable media (Paragraph 167: “computer readable medium”)  embodying instructions executable by a computer to perform operations (Paragraph 167: “The digital program can be stored on a computer readable medium such as a hard disk and can be executable by a computer processor.”) comprising: ]
receiving image data (Fig.1, functional imaging system 4) and anatomical data (Fig.1, support information 5 ) of a region of interest; (Paragraph 50: “The reconstruction unit 1 receives information (e.g., measured data of an examined area of a patient) from two data sources, a functional imaging system 4 and a source of support information 5 (hereinafter also referred to as a support imaging system or support modality) ” and  Paragraph 55: “support information include anatomical information about the examined object (shape, volume, thickness, density of tissue types), type of disease and other disease specific features (density change within tissue (e.g. bone tissue), calcification), type of application and other application specific features used to generate the image data (time dependence, easily identifiable regions of lower interest but high signal (e.g. accumulation of a biomarker in the bladder)) ”)
determining zonal information (Paragraph 54: “zonal information”) based on the anatomical data,(Paragraph 54: “anatomical information”) (Paragraph 58: the multimodal reconstruction R described herein uses zonal information derived from the support information S generated by a second modality. The support information S can provide structural information about the measured object such that the object space can be divided in multiple zones. For each such zone, one can constrain the reconstruction of the image object by using a zonal image object.”) wherein the zonal information defines at least one smoothed zone of the anatomical data; (Paragraph 92: “Introducing zones enables further smoothing of a zonal image object (step 104A of FIG. 10). The smoothing operation is performed zone-specific…”) 
generating an intermediate image based on the image data by performing image processing; (Paragraph 52: “The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D.”)
determining one or more image quality metrics for the intermediate image using the zonal information; (Paragraph 66: “The multimodal reconstruction used the zonal information about the distribution of the plastic and the water derived from the CT-image 60, i.e., the spatial form of the plastic-zone and the water-zone, and shows an increased image quality.”) and 
performing a processing action based on the one or more image quality metrics to generate a final image. (Fig.1 and Paragraph 52: “the multimodality reconstruction unit 1 performs a multimodal reconstruction R. The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D. The image object I can then be displayed on the display 3,”)


Regarding claim 6, Vija discloses wherein determining the zonal information based on the anatomical data comprises: 
segmenting the anatomical data into at least one zone; (Paragraph 65: “The segmentation of the examined object into zones can be automated or user-defined. The segmentation of the object into zones is based on support information derived, e.g., from CT images and/or nuclear magnetic resonance images.”)
 applying a smoothing filter function to the at least one zone to generate the at least one smoothed zone; (Paragraph 137: “the zonal information can be used to provide zone-specific (zonal) smoothing. For example, one can perform smoothing operations to the zonal image objects during the reconstruction. Exemplary smoothing operations include pixon smoothing, Fourier filtering, application of a Wiener filter, wavelet filtering, and/or application of a fixed filter. “) and 
determining a zone boundary and a zone interior of the at least one smoothed zone. (Paragraph 75: “Based on the zonal-information, one can prepare zonal image objects. Only the object points within the zone corresponding to the zonal image object contribute to the reconstruction of the image object. During the reconstruction, the values of object points outside the zone do not contribute to the reconstruction of the zonal image object. Such values are constrained to be zero because one assumes that those object points do not generate any detected signal.” and the picture as below: 

    PNG
    media_image1.png
    261
    887
    media_image1.png
    Greyscale


Regarding claim 7, Vija discloses wherein applying the smoothing filter function comprises applying a pixon filter, a Wiener filter, a wavelet filter, a Gaussian filter, a median filter, or a combination thereof. (Paragraph 137: “the zonal information can be used to provide zone-specific (zonal) smoothing. For example, one can perform smoothing operations to the zonal image objects during the reconstruction. Exemplary smoothing operations include pixon smoothing, Fourier filtering, application of a Wiener filter, wavelet filtering, and/or application of a fixed filter.”)

Regarding claim 9, Vija discloses wherein generating the intermediate image based on the image data by performing the image processing comprises performing iterative image reconstruction. (Paragraph 52: “The multimodal reconstruction can use a system matrix H to describe the properties of the functional imaging system 4 to iteratively improve a data model of an image object I representing the functional image data D.”, and Paragraph 97: “The update operation (step 114) is the repeated step in an iterative reconstruction loop 118 characterized by an index iteration that is increased for each new iteration step.”)

Regarding claims 10 and 19, Vija discloses wherein determining the one or more image quality metrics for the intermediate image using the zonal information comprises determining a noise metric. (Paragraph 135: “Small noise in the image data can be greatly magnified by the reconstruction. Such noise can result in artifacts in the reconstructed image object that dwarf the true signal.”)

Regarding claims 12 and 20, Vija discloses wherein determining the one or more image quality metrics for the intermediate image using the zonal information comprises determining a resolution metric. (Paragraph 57: “the resolution and image quality of the functional and anatomical images is determined by the respective reconstruction algorithms associated with the functional and anatomical imaging techniques. Sometimes, nuclear imaging techniques use an attenuation map (also referred to as .mu.-map) derived from a CT scan to compensate for signal loss within the examined object.”)

Regarding claim 13, Vija discloses wherein determining the resolution metric comprises estimating a matched filter. (Paragraph 137: “the zonal information can be used to provide zone-specific (zonal) smoothing. For example, one can perform smoothing operations to the zonal image objects during the reconstruction. Exemplary smoothing operations include pixon smoothing, Fourier filtering, application of a Wiener filter, wavelet filtering, and/or application of a fixed filter.”, pixon smoothing or Fourier filtering is interpreted as matched filter.)

Regarding claim 14, Vija discloses wherein performing the processing action based on the one or more image quality metrics comprises stopping an iterative image reconstruction in response to the one or more image quality metrics satisfying a predetermined stop-criterion. (Paragraph 163: “The pixon smoothing within the reconstruction can be applied multiple times until the quality of a corresponding data model fulfills a stop-criterion characterizing the goodness-of-fit of a current data model.”)

Regarding claim 15, Vija discloses comprises determining whether the one or more image quality metrics meet one or more predetermined threshold values. (Paragraph 86: “Determining the fractions from the image data is less susceptible to deviants than reading values from a database that may not always be appropriate for the current nuclear measurement. However, the values for the fractions of the uptake depend on the quality of the pre-reconstruction and an error in the constraints may propagate into the multimodal reconstruction.”, “the fractions” is interpreted as noise or resolution metrics.)

Regarding claim 17, Vija discloses wherein determining whether the one or more image quality metrics meet the one or more predetermined threshold values comprises determining whether a noise metric is less than the one or more predetermined threshold values. (Paragraph 86: “Determining the fractions from the image data is less susceptible to deviants than reading values from a database that may not always be appropriate for the current nuclear measurement. However, the values for the fractions of the uptake depend on the quality of the pre-reconstruction and an error in the constraints may propagate into the multimodal reconstruction.”, “the fractions” is interpreted as noise metric.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vija et al (U.S. 20100014732 A1; Vija), in view of Chen et al (U.S. 20130085387 A1; Chen).
Regarding claim 8, Vija discloses all the claimed invention except comprises applying a Sobel operator.
 (Paragraph 48 disclose “ A second step uses a Sobel operator to enhance the edges of the image.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the modify of a radiotherapy system of Chen into Multimodal Image Reconstruction With Zonal Smoothing of Vija in order to improve the edges detection and to enhance the edges of the image.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vija et al (U.S. 20100014732 A1; Vija), in view of Beckers et al U.S. 20160338613 A1; Beckers).
Regarding claim 11, Vija discloses all the claimed invention except determining the noise metric comprises determining a ratio of a standard deviation over a mean within at least one zone.
Beckers further discloses the claim the noise metric comprises determining a ratio of a standard deviation over a mean within at least one zone. (Paragraph 154 discloses “ The replica body may be formed of materials that mimic the MRI response of an actually body, although will not have blood flow. A phase gradient in reference set of data or “phantom” model may represent noise (e.g., random noise), and can be used to correct a phase shift.”, it is show that a set of data has a ratio of deviation for each shift until it meet to the correct phase shift.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate An MRI image processing and analysis system of Beckers into Multimodal Image Reconstruction With Zonal Smoothing of Vija in order to improve  

Regarding claim 16, Vija discloses all the claimed invention except wherein determining whether the one or more image quality metrics meet the one or more predetermined threshold values comprises determining whether a resolution metric is greater than the one or more predetermined threshold values. 
Beckers further discloses the claim determining whether the one or more image quality metrics meet the one or more predetermined threshold values comprises determining whether a resolution metric is greater than the one or more predetermined threshold values. (Paragraph 155 disclose “ A filter or mask may also be defined to display only voxels with an absolute value of the cross product of magnitude and a velocity vector which absolute value is greater than some defined threshold.”, it is interpreted as  the resolution metrics should have value is greater than original value.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate An MRI image processing and analysis system of Beckers into Multimodal Image Reconstruction With Zonal Smoothing of Vija in order to improve  image processing and analysis in a timely and secure manner even with complicated or large 4-D flow MRI data sets.

Relevant Prior Art Directed to State of Art
Graessner et al (U.S. 2010/0098309 A1),”automatic classification of information in images”, teaches about A system and method of analyzing and using volumetric data of a patient. 
Lauritsch et al (U.S 2011/0298793 A1), “3D X-RAY IMAGING OF CORONARY VESSELS WITH ECG GATING AND MOTION CORRECTION”, teaches about  a method for three-dimensional imaging of coronary vessels with ECG gating and motion correction.
Collins et al (U.S. 2014/0369577 A1), “medical imaging reconstruction optimized for recipient”, teaches about imaging systems and methods in which a physician can specify his or her preferred reconstruction parameter values. This enables the reconstruction to be tailored to the preferences of specific physicians, and avoids a "one-size-fits-all" reconstruction.
Wheeler, JR et al (U.S 2006/0210131 A1), “tomographic computer aided diagnosis (CAD) with multiple reconstructions.”, teaches about a method for performing a computer aided detection (CAD) analysis of images acquired from a multiple projection X-ray system. It would be desirable to adapt a CAD algorithm to be able to input features that come from several different reconstructions to improve the detection of one or more anatomical signatures of interest.
HEDLUND et al (U.S 2017/0143312 A1), “METHODS AND SYSTEMS FOR AUTOMATIC CONTROL OF SUBJECTIVE IMAGE QUALITY IN IMAGING OF OBJECTS”, teaches about a method and systems for automatic control and optimization of system parameters of scanning or imaging systems or technologies including MRI (magnetic resonance imaging), CT (computed tomography), XR (X-ray radiation) fluoroscopy, PET (positron emission tomography), mammography and US (ultrasound). It also provides a control system for automatic control of image quality in ultrasound imaging of at least one object using an ultrasound system including a transmitter/receiver for transmitting/receiving ultrasound image 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665        

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665